Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 1, 1992, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 5 Vi to 11 years, unanimously affirmed.
Defendant’s motion to withdraw his plea of guilty was properly denied, there being no support in the record for his claim that he was misled about the People’s ability to prove the unlawful entry element of burglary (cf., People v Jones, 44 NY2d 76, 81, cert denied 439 US 846). Defendant was made aware that, aside from the evidence that he had been permanently barred from entering the hotel, there was also overwhelming evidence that he unlawfully entered the particular ransacked room regardless of whether the foreign victims returned to testify (People v Borrero, 26 NY2d 430, 436; People v Shurn, 69 AD2d 64, 67).
Defendant’s claim that the court should have precluded certain evidence for violation of Penal Law § 450.10 was *438waived by his guilty plea (People v Taylor, 65 NY2d 1), and is, in any event, without merit, because the property was not in police custody and also because there was insufficient prejudice to warrant any sanction.
We have reviewed the claims in defendant’s pro se supplementary brief and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.